Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of 16/138397, now U.S. Patent 10579819; which is a continuation of 15/418407, now U.S. Patent 10108812. In a preliminary amendment dated 03/11/2020, claim 1 was canceled. Claims 2-21 were newly added. Claims 2-21 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,579,819. Although the claims at claims 1-20 of 10,579,819 contain every element of claims 2-21 of the instant application and as such anticipate claim of the instant application (See Chart below).

4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,108,812. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 10,108,812 contain every element of claims 2-21 of the instant application and as such anticipate claim of the instant application (See Chart below).

Instant Application
10,579,819
10,108,812
Claim 2 – 
generate a first blockchain…
generate a second blockchain…
communicate…
based on reception of an approval command, generate a third blockchain…
Claim 1 - 
submit a first blockchain transaction…
submit a second blockchain transaction…
submit…
receive…an approval command,…submit…a third blockchain transaction…
Claim 1 - 
generate a first blockchain transaction…
generate a second blockchain transaction…
submit…
receive…an approval command,…submit…a third blockchain transaction…
Claims 11 and 16 –
accessing…

generate a first blockchain…
generate a second blockchain…
communicate…
based on reception of an approval command, generate a third blockchain…

accessing…

generate a first blockchain…
generating a second blockchain…
generating…transaction…
responsive to approval command…submitting…a third blockchain transaction

accessing…

generate a first blockchain…
generating a second blockchain…
submitting…
responsive to approval command…submitting…a third blockchain transaction

Claims 2, 11 and 16
Claims 2, 11 and 16
Claims 4, 13 and 18
Claims 3, 12 and 17
Claims 3, 12 and 17
Claims 5, 14 and 20
Claims 4, 13 and 19
Claims 4 and 13
Claims 6, 15 and 21
Claims 5, 14 and 20
Claims 5 and 14
Claim 7
Claim 6
Claim 6
Claim 8
Claim 7
Claim 7
Claims 9 and 19
Claims 8 and 18
Claims 8 and 18
Claim 10
Claim 9
Claim 9


Claims 1-20 of U.S. Patent No. 10,579,819 contain every element of claims 2-21 of the instant application and as such anticipate claim of the instant application.

Claims 1-18 of U.S. Patent No. 10,108,812 contain every element of claims 2-21 of the instant application and as such anticipate claim of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Allowable Subject Matter
5.	Claims 2-21 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)  to overcome the nonstatutory double patenting rejection set forth in this Office action.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/David J Pearson/Primary Examiner, Art Unit 2438